Citation Nr: 1119896	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) secondary to sexual assault, to include aggravation of preexisting PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island.

The Veteran appeared at a Board video teleconference hearing in March 2010 before the undersigned.  A transcript of the hearing testimony is associated with the claims file.

In a decision dated in July 2010, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In December 2010, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (Motion).  In a December 2010 order, the Court granted the Motion, vacated the July 2010 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.


FINDINGS OF FACT

1.  The Veteran had PTSD secondary to childhood sexual abuse prior to his entry into active service.

2.  The Veteran's diagnosed PTSD  is not related to a verified in-service stressor.

3.  The evidence of record clearly and unmistakably shows that preexisting PTSD did not increase in severity during his active service.


CONCLUSION OF LAW

The presumption of soundness is rebutted.  PTSD clearly and unmistakably was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.305(b), 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  

The Board acknowledges, however, that during the development after the Veteran's appeal of the denial of his claim, the RO did not provide him notice of the provisions of 38 C.F.R. § 3.304(f)(3).  That regulation precludes VA from denying a claim based on an assertion of in-service personal assault without first informing a claimant that evidence from sources other than the claimant's service records may be used to prove a claim.  Patton v. West, 12 Vet. App. 272, 278 (1999).  The Board finds, however, that this omission was not prejudicial to the Veteran, as he was not denied a meaningful opportunity to participate in the adjudication of his claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

First, as noted in the Introduction, the Veteran is represented by an attorney, and he has appealed the initial denial of his claim to the Court.  As a result, it is most reasonable to infer that he is actually knowledgeable of what is needed to prove his claim based on a theory of an in-service sexual assault.  Neither the Veteran nor his attorney has asserted having been misled or otherwise prejudiced by the noted omission.

Second, the June 2009 supplemental statement of the case included the provisions of 38 C.F.R. § 3.304(f)(3).  Third, the Veteran has sought to prove his claim throughout the appellate process via the guidance in that regulatory provision. Indeed, the Veteran's prior representative quoted the provision verbatim in the January 2010 submission in lieu of a VA Form 646, Statement of Accredited Representative.  It is also shown by the Veteran's presentation at the hearing, which consisted almost entirely of the testimony of his treating psychologist, Dr. C.  Consequently, the Veteran had actual knowledge of this regulation and relied on it in the pursuit of his claim.  He in turn meaningfully participated in the adjudication of his claim.  Thus, any error was cured and rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c). There is no assertion by the Veteran or his representative that VA has failed to obtain or seek to obtain any evidence identified or requested.  Indeed, in his March 2011 written submission on behalf of the Veteran, his current representative notes that the appellant knowingly waived his Duty To Assist rights to facilitate an expeditious decision.  Nonetheless, as found above, the Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication, and the Board may address the merits of the appeal without prejudice to the Veteran.  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) is the governing criteria for diagnosing PTSD.  See 38 C.F.R. § 4.125(a).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships, of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, which is the case with this Veteran's claim, there must be independent evidence to corroborate his statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a medical health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (2010)(to be codified at 38 C.F.R. § 3.304(f)(3)).

The revised regulation, however, is not applicable to this case because the Veteran's claim is not related to a fear of hostile military or terrorist activity.

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The core consensus of the motion for remand is that the "Board erred in only considering whether the alleged stressor was substantiated.  The Board should have provided adequate consideration as to whether the evidence of record raised the issue of aggravation of a preexisting disability."  The undersigned's revisitation of this appeal within the parameters of the motion does not yield to decision to depart from the findings set forth in the July 2010 Board decision.  Indeed, after additional reasons and bases are set forth, all roads circle back to the Board's critical finding that the Veteran's claim of an in-service rape is not credible.  In the absence of a credible reported history, the opinion of the Veteran's former VA treating psychologist, Dr. C, PhD, has no underlying factual basis.

The Veteran asserts he joined the U.S. Navy as a teenager to make his parents proud, especially his stepfather who was a Navy veteran.  He allegedly looked forward to serving long and honorably.  He alleges that his hopes were shattered by an event he claims to have clouded his life to date.

According to his stressor statement received by VA in April 2007, the appellant was assigned to the USS Wrangell-an ammunition ship, after completing Naval basic and initial training.  The vessel was in port at Charleston, South Carolina, in April 1967, at which time the Veteran alleges that it was docked in an isolated position vis-à-vis other ships because it was an ammunition ship.  A country road ran from the dock. On this road was a bar where the Veteran went to drink during happy hour.  After noting it was getting late, the Veteran reportedly left to walk back to the ship.

The Veteran alleges that when he exited the bar and started walking, two other fellows left at the same time.  They reportedly grabbed him and dragged him around back.  One had his hand over the Veteran's mouth, and the other one kept punching the Veteran.  Then both started punching him even more.  They removed his trousers while calling him names, i.e., "Shut up Bitch and keep quiet."  One of the men held the Veteran and allegedly they took turns raping him.  When they were done, they reportedly beat him further and then "took off."  The Veteran reports that he laid there for a while, got dressed, and then walked back to the ship and took a shower.  Despite the alleged assault, and presumably the receipt of numerous bruises, he maintains that he said nothing to anyone.  Rather, he maintains that he started doing things to get in trouble so he would get thrown out of the Navy, as he did not want to be in the Navy anymore.

The Veteran's personnel records show that he was convicted by a summary court-martial, and by a special court-martial for separate offenses involving unauthorized absence.  Upon completion of his term of confinement, he was administratively discharged under honorable conditions.

The Veteran alleges that his life turned violent after discharge.  He reported drinking heavily daily, and being in fights all the time.  He alleges that he actively sought to beat up people.  After marrying, he reportedly slept with every woman he could.  He alleges that even though he "felt bad," he kept cheating on his wife.  He also claims that he sexually molested his then teenage sister-in-law.  He and his family then relocated to Illinois where the Veteran claims that he sexually molested his then 11-year-old daughter.  He reported losing everything in Illinois, including his home.  He moved to Rhode Island, where he worked as a scalloper for 12 or 13 years.  He reportedly drank while out on the boat scalloping and went straight to the bars after work without even going home.  The Veteran states that he did not see his kids grow up while in that vicious violent cycle.  He maintains that he stayed to himself, did not talk to anybody-except when he was drunk, and then ended up in fights.

The Veteran eventually confessed to molesting his daughter.  Afterwards, burdened by guilt and depression, he attempted suicide via carbon monoxide.  His son happened to discover him in his idling vehicle with a hose running from the exhaust through a window.  The Veteran was admitted in 2000, and that was the beginning of his medical paper trail.  He quit drinking on his own.

The Veteran states that he has endured nightmares concerning the alleged in-service assault over the years, and that he still thinks of suicide.  He wished that he would have said something over the years, but he was too ashamed.  Reportedly, he could not bring himself to tell his wife because of shame.  He alleged that he lost the respect of his family when he left the Navy, and they condemned him for getting kicked out.

The Veteran's children and his wife submitted statements which describe the appellant's self-destructive behavior over the years, as well as his abusive treatment of them.  His wife also described the Veteran's nightmares and the fact they slept in different rooms.  VA psychologists diagnosed the Veteran with PTSD in June 2007. These diagnoses, as well as the Veteran's credibility, will be discussed in more detail later.

After the Veteran entered the VA health care system and filed his claim, he added more details pertaining to the alleged in-service stressor.  The two individuals who attacked him were Black, and he reported seeking out Black people to fight after his discharge from the Navy.  The June 2007 report of Dr. C notes the Veteran had been strikingly anxious and depressed with prominent suicide ideation.  He reportedly suffered from nightmares reliving his rape in the Navy, together with shame, guilt, and fear.  Dr. C noted the Veteran had a rough childhood and viewed the Navy as a hopeful future for himself.  Dr. C's report noted the Veteran's claim that two African-American males attacked and raped him.  Although he stated that he fought back heavily and yelled for help, he continues to feel he should have been able to prevent the rape.  He reportedly told no one and, from that point forward, he was fearful in the Navy and made every effort to get out.

The June 2007 VA examination report notes the examiner conducted a review of the claims file and Dr. C's June 2007 report.  She quoted extensively from the Veteran's April 2007 stressor statement and noted details of Dr. C's report.  The examination report notes the Veteran had not worked since approximately 1999 due to physical and psychiatric disabilities, and he was awarded Social Security benefits.  

The Veteran was the second of nine children.  He was reared by his maternal grandparents after his parents abandoned he and his siblings at a very young age.  He admitted having experienced emotional, physical, and sexual abuse, in the process of his psycho/ social development.  The Veteran's father is deceased, and his mother was alive, but he did not see her.  He reported having six children and 13 grandchildren, with a great grandchild expected at the time of the examination.  The Veteran claimed that he frequently assaulted people while drinking over the course of 35 years to show that no one could take advantage of him again.  He only completed the sixth grade, as he had to leave school in order to work and help support the family.  He denied any history of emotional and/or behavioral disturbances either at home or in the Navy.  The Veteran also denied any awareness of having had any kind of psychological or emotional difficulty prior to his active service.  The examiner opined that the Veteran met the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) criteria for a diagnosis of posttraumatic stress disorder.  The examiner also rendered Axis I diagnoses of depression anxiety, and agoraphobia, all secondary to the PTSD.  The examiner opined the Veteran's PTSD was the result of his history of childhood sexual abuse and the claimed in-service personal trauma.

In light of the diagnoses and the examiner's opinion, the salient issue is whether there is any independent verification of the Veteran's claimed in-service stressor.  Further, since the Veteran notes he did not report the claimed in-service assault to anyone, the validity of his claim must be determined on the basis of the alternative evidence of record, to include his claimed state of mind prior to discharge from active service.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same, and provide the reasons for the ultimate assessment.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

Service treatment records are entirely negative for any entries related to complaints, findings, or treatment for, any injury or condition secondary to an assault.  Despite the Veteran's report of being severely beaten, absolutely no residual injuries were reported in any service medical record.  Service personnel records note the Veteran's assignment to the USS Wrangell in March 1967, which was then in port at Charleston, South Carolina.  One history of the vessel notes that it set sail from Charleston in May 1967.  The Veteran's personnel records note that he was assigned to the Charleston Naval Station as of that date. This would suggest that he did not sail with the Wrangell.  Further, the Veteran's personnel records note that disciplinary infractions were first documented as early as April 1967, the month he asserts he was raped.  As the Board explains later, however, the totality of the evidence shows the documented incidents, and the disciplinary action that ensued, do not corroborate the Veteran's claimed in-service assault.

The Veteran received nonjudicial punishment under Article 15, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 815, for striking at another person with a knife.  He was restricted to his ship for 20 days and he forfeited $20.00 pay for one month.  In May 1967 he was convicted by summary court-martial of unauthorized absence of less than 24 hours and for missing ship's movement.  His sentence included hard labor without confinement, restriction to the limits of Charleston Naval Station, and forfeiture of pay.  He violated his restriction and began a term of unauthorized absence in June 1967.  He surrendered to military authorities in Anniston, Alabama, after approximately 10 days.  Following his return to Charleston Naval Station, South Carolina, he was tried, convicted, and sentenced to confinement by special court-martial.  He served his sentence at the Naval confinement facility at Portsmouth, New Hampshire.

At the hearing Dr. C noted that, based on the Veteran's family report of his symptoms-especially the nightmares, as well as the appellant's personal reports, the Veteran's symptoms were consistent with PTSD, specifically the claimed in-service sexual assault.  Dr. C has stood by his opinion and support of the Veteran, as shown in his March 2011 report, which was submitted by the Veteran's attorney as part of the written submissions to the Board.  The inherent weakness in Dr. C's opinion, however, is that it is based entirely on his belief of the Veteran's report that an in-service assault actually took place.  The Board does not share that belief.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  Contrary to Dr. C, the totality of the evidence leads the Board to find the Veteran incredible.  The Board further finds the evidence shows the Veteran's planned exit from the Navy was not due to a claimed in-service rape but other motives.

As noted earlier, the Veteran was awarded disability benefits by the Social Security Administration. The private treatment records associated with that award are helpful to the Board's determination.

In this regard, May 2000 private records note the Veteran's admission after his son found him unresponsive and brought him to the emergency room of St. Luke's Hospital, New Bedford, Massachusetts.  He denied any prior psychiatric admission.  He reported starting to drink at age 17 after he joined the Navy.  Later reports in the Veteran's handwriting, however, note he started drinking at a much earlier age prior to entering active service.  A January 2001 handwritten entry of Family Support Services notes the Veteran disclosed sexual abuse, both as a victim and a perpetrator.  No further details were entered.

The Veteran's extensive past history on his application for Social Security benefits notes a history of early childhood drinking and abuse.  An August 2001 application, in the Veteran's handwriting, notes: "I drank a lot to forget what happen [sic] to me when I [was] 10 and 13.  I was mallested [sic] & for 42 years I just drank."

A January 2007 clinical assessment for Child and Family Services, Inc., received by VA in June 2009, notes the Veteran's report of having been molested at age 4.  The Veteran stated that he did not tell anyone for 42 years, and he molested his daughter when she was 12.  These records also note the Veteran's extreme guilt over the fact that he molested his daughter.

February 2003 records from Southcoast Hospital Group note the Veteran was hospitalized again with suicidal ideation.  The summary notes the trigger was the death of his sister-in-law, whom he sexually molested when she was a teenager. This allegedly added to the burden the Veteran already was facing with his family after confessing to having abused his daughter.  The summary notes the Veteran's reported history that, while living with his grandparents, he was sexually molested by a neighbor from the age of 10 through the age of 12.  At 12 years of age he allegedly was sexually molested by another person in the neighborhood.  He reported that those experiences left him with significant doubts about his sexuality, and led him to sexually abuse his daughter and sister-in-law.  The Veteran reported he started drinking at a very early age, about 11 or 12 years of age.

The salient aspect of all of the above evidence is that there is no mention whatsoever of an in-service sexual assault.  The Veteran's primary focus was on his sexual victimization as a child and scars left by those events.  In a November 2009 statement, the Veteran asserts he could not bring himself to tell the doctors about his claimed in-service trauma, because he was supposed to be a man and should have stopped it.  Nonetheless, there were no reports of military sexual trauma until after he had been in the VA system for some years.  A May 2001 rating decision granted a nonservice-connected pension.

Dr. C testified that it was not unusual for people to block out past trauma and then have it come to the surface at later time and then gradually reveal more detail.  While that may be true in other cases, the evidence of record convinces the Board to conclude that the Veteran developed a secondary incentive to belatedly introduce military sexual assault as the driving force for his symptoms.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [a pecuniary interest may be found to affect the credibility of testimony].  Unlike Dr. C, the Board evidence leads the Board to not believe the assertion that the Veteran's failure to mention his claimed rape earlier was part of his pathology.  Instead, the evidence shows that he claimed a history of an in-service military sexual assault for secondary gain, thus the Board's finding of his incredibility.  The Board now considers and evaluates the service personnel records and how they too belie the Veteran's claim.

Dr. C opined that the Veteran was a peaceful person prior to the claimed rape, and the April 1967 disciplinary action for the knife assault on another person was an example of how his victimization at the hands of his alleged assailants caused him to become violent to avoid again being taken advantage of.  Dr. C's opinion, of course, is based on the Veteran's report that it is the memory of the in-service rape that intrudes into all facets of his life.

The service personnel records track with the Veteran's claim that he no longer desired to serve in the Navy, but not due to his stated reason.  He now asserts that his periods of unauthorized absence, and other misconduct were calculated to obtain his discharge because of the assault.  The Veteran noted in the November 2009 statement that prior to those incidents, and the claimed rape, he never had any disciplinary infractions, except for one minor instance.  His only negative performance, according to him, was a failure to graduate from basic training because he failed some courses.  The service personnel records, however, indicate the Veteran was no stranger to interpersonal strife prior to his active service.  They further indicate the impetus for his desire to exit the Navy was not post-sexual assault fear but intellectual ineptitude.

As concerns the Veteran's striking at another person with a knife, the Veteran asserts the rape occurred in April 1967, but he has not been more specific in reporting a date.  That is understandable after the passage of time.  The service personnel records note that disciplinary action for the Veteran's assault on another person was imposed on April 5, 1967.  The entry does not note the actual date of the Veteran's assault on another; but it is most reasonable to infer that the assault occurred prior to the commander's imposition of punishment.  If there was any type of inquiry or investigation into the incident, it may well have been several days, if not weeks, prior to April 5, 1967.

Interestingly, a July 1967 clinical record of a psychiatric evaluation of the Veteran notes the Veteran reported he received the Captain's Mast for assaulting a shore patrolman with a knife in February 1967, i.e., two months prior to the claimed April 1967 assault.  Is it likely the assault occurred as early as February 1967, with the Captain's Mast ensuing in April 1967, and the Veteran associated the date of the Mast with the date of the assault?  The Board finds that it is more logical to conclude that the Veteran's recall would have been more accurate in 1967, i.e., closer to the purported event, than decades later.  Thus, the Board finds the preponderance shows he committed the assault in February 1967 rather than in April 1967.  Hence, a date as early as February 1967 for the Veteran's assault of another person is evidence contrary to his assertion that it was an instance of his acting out secondary to his claimed rape.  Rather than the assault being an example of a violent action by the Veteran after the alleged rape, the Board finds that it is evidence that the Veteran demonstrated combative tendencies prior to April 1967, as shown by his own report of his early childhood.

The July 1967 psychiatric evaluation report notes the Veteran reported he was always in trouble in school prior to his enlistment in the Navy, and he failed the first, fourth, and seventh, grades before being thrown out of school completely.  He described himself as a wise guy, being in fights all the time, and spending most of his time in the principal's office.  He was finally expelled because of disrespectful remarks to a teacher.  The Veteran denied any prior arrests or having run away from home, because the record shows that he was able to do pretty much as he liked anyway.  After he quit school he worked on a farm until he joined the Navy.  The examiner then quoted the Veteran as saying, "I wouldn't want to learn now anyway," and the Veteran stated that he wanted to return to the farm where life would be much better, as he could earn $100.00 per week and get married.  He knew he could live better on the outside.  The examiner then noted the Veteran reported that he got angry over his situation in the service, got drunk, and started punching anything in front of him.  "He has burst out windows repeatedly during these episodes and also has burst his fists into walls throughout his life."  (Emphasis added).  The examiner noted the Veteran had scars on his knuckles as a result of that behavior.  The examiner then quoted the Veteran as saying, "I ain't going to stay in the Navy, I'm just wasting years."

The examiner found no evidence of a psychosis or neurosis.  He noted the Veteran's judgment was poor and impulsive, and his insight was lacking.  His intellectual function was intact and compatible with his reported GCT score of 40.  The examiner noted the Veteran was never able to advance very rapidly in rate, but was capable of completing his enlistment if he so desired.  He did not have motivation to do so.  The diagnoses were aggressive and inadequate personality disorders.

Once confined at the Naval Disciplinary Command, Portsmouth, New Hampshire, the Veteran was again evaluated in August 1967 by a psychologist.  The report notes the Veteran's childhood, and that he was a total failure in school, as shown by his quitting in the seventh grade.  The examiner noted poor learning ability was the Veteran's major problem.  He got along poorly with fellow classmates because of poor grades and an inability to learn.  A mental status examination revealed the Veteran as a slow talking, rather halting youth, who displayed a relatively high level of anxiety manifested by picking his fingers and who obviously was quite dull mentally.  The Veteran noted his difficulties in the service as worrying about his grandparents all the time, and he desired to be home with them, "basically cause I can't seem to catch on to what they tell me.  I try my best but I don't understand and they think I'm stupid."  (Quotes in original).  The examiner found the Veteran quite naïve and simple, and his woeful inadequacy to cope with the military situation because of his limited mental abilities and low educational achievement level were mitigating factors in the Veteran's case.  The examiner considered the Veteran a recruiting error.  He opined confinement was a sheer waste for him, the Navy, and for taxpayers.  He recommended a discharge for unsuitability, and that the Veteran be allowed to return to the farm where he could function within his limitations.  No evidence of psychosis was noted.  The diagnosis was moderate inadequate personality, with low mental abilities.

The October 1967 Report Of Medical Examination For Separation notes a diagnosis of a personality disorder.  He was deemed otherwise fit for discharge.

The Board notes that neither in-service mental evaluation notes the Veteran's childhood sexual abuse.  While Dr. C might attribute the Veteran's noted anxiety to his claimed in-service rape, the records closest in time to the event do not show a sudden or gradual significant change in the Veteran's demeanor, efficiency, or performance, from April 1967 onward as compared to his brief period of service prior to that time.  The Board seriously doubts the Veteran fabricated his in-service reported history to the psychiatrist that he was combative from his earliest years, and that was one of the reasons he eventually dropped out or was expelled from school.  The Veteran's initial stressor statement also failed to identify his assailants as sailors nor did he identify their race.  He described them only as two fellows.
The evidence set forth above shows the Veteran did not become combative only after April 1967, but that it had in fact been his lifestyle, as reported in the in-service evaluations.  Further, his VA outpatient records note how he described his childhood sexual abuse after he submitted his claim.  

September 2008 and 2009 VA mental health entries note how the Veteran had reported a history of childhood sexual abuse but he then described it as a minor touching.  A March 2006 VA mental health entry, however, notes the Veteran's claimed in-service rape, and also notes the assertion that a neighbor repeatedly molested him from age 11 to 12, and another incident by a friend's brother.  Further, when he tried to divulge the abuse to his grandmother, she "slapped me in the face and told me 'don't talk like that'."  (Quotes in original).

In light of the above, the evidence convinces the Board to find the Veteran's account of an in-service rape incredible.  The Motion, however, notes that the Board should have considered aggravation of a preexisting PTSD in the July 2010 decision.  That part of the Motion was based in part on the examiner at the June 2007 VA examination opining that the Veteran's diagnosed PTSD was secondary to pre-service sexual abuse and the reported in-service rape.  (Emphasis added).

The legal requirements for aggravation of an existing disorder were set forth earlier and are hereby incorporated here by reference.  The Report Of Medical Examination For Enlistment notes the Veteran's psychiatric area was normal.  Therefore, he is presumed to have been in sound mental condition at the time of his enlistment.  The extensive private medical reports and the service personnel records, as assessed by medical professionals, show clearly and unmistakably that the Veteran did in fact harbor psychological pathology at the time of his entry into active service.  Although Dr. C minimizes the long term results, even he concedes it was likely the Veteran may have experienced PTSD due to his childhood sexual abuse.  As noted earlier, the June 2007 VA examination report notes a diagnosis of PTSD secondary to childhood sexual abuse.  As a result, the Board must find that the presumption of soundness is rebutted as to the Veteran's psychiatric status at enlistment.  See 38 C.F.R. § 3.305(b).

In as much as the VA examiner opined it likely the Veteran had PTSD when he entered active service, the next question is: Did it increase in severity due to the rigors of his military service?  The Motion emphasized that part of the July 2010 Board decision that noted the VA examiner did not assess the degree, if any, of the Veteran's symptoms that are due to the reported finding of PTSD due to the claimed in-service rape.

The Board, however, notes that the indicated portion of the 2010 decision was due to the fact that the Board is not allowed to look behind a medical diagnosis or otherwise substitute its opinion for that of qualified medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  On the other hand, the law does not require the Board to accept a diagnosis that is based on a claimant's unsubstantiated reports to an examiner.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Here the Board has found that the claimed in-service event is not credible.

In light of the above, in assessing whether the evidence shows any preexisting PTSD to have increased in severity during the Veteran's active service, his claimed in-service rape is "off the table" and not for consideration as the Board has determined that any assertion pertaining to such an event is not credible.  While Dr. C did not make the observation to support the Board's finding contrary to the Veteran, even he has maintained that the Veteran had moved on from any PTSD that resulted from his childhood sexual abuse.  Regardless of whether that is in fact the case, the only defining in-service event to which Dr. C points for the diagnosis is the Veteran's claimed in-service rape, an event the Board has determined to be an incredible stressor.

Dr. C also opined the Veteran lived peacefully on his grandparents' farm, perhaps due to his assumed secluded lifestyle.  The private medical reports, however, belie that opinion, as do the service personnel records.  The private medical records document the Veteran's early onset of alcohol abuse and combativeness prior to his entry into active service.  Further, as set forth earlier, the Veteran candidly noted that he did pretty much what he pleased while living on the farm.  Thus, his maladaptation to military service is in part consistent with his early history.  Further, the Veteran himself denied laboring under any known psychiatric or emotional symptoms.  The in-service mental evaluations show the Veteran's in-service conduct and behavior were in fact consistent with how he had lived prior to entering active service.

Absent any credible evidence verifying the claimed in-service rape the remaining evidence of record clearly and unmistakably shows that any preexisting posttraumatic stress disorder did not increase in severity during active service.  The rigors of military service did not aggravate any preexisting disorder.  38 C.F.R. § 3.306.  The in-service evaluations note only diagnoses of personality disorders, which are not disabilities as defined by legislation and VA regulations.  See 38 C.F.R. § 3.303(c).

In light of the posture of the record, the Board finds that the evidence clearly and mistakably shows the presumption of soundness is rebutted and is against the Veteran's claim, both on a direct basis and as due to aggravation.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for posttraumatic stress disorder  secondary to sexual assault is denied, to include on the basis of aggravation of preexisting posttraumatic stress disorder, is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


